—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [5]) and grand larceny in the fourth degree (Penal Law § 155.30 [8]). Defendant failed to preserve for our review his conten*1034tions that County Court erred in admitting evidence of a prior uncharged crime and that the prosecutor engaged in misconduct on summation (see, CPL 470.05 [2]), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
We modify the judgment as a matter of discretion in the interest of justice by vacating the fine. (Appeal from Judgment of Oswego County Court, Brunetti, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Green, J. P., Hayes, Wisner, Scudder and Lawton, JJ.